It has been repeatedly stated by courts that they are not concerned with the wisdom of legislation, and will not substitute their judgments for legislative acts. Only when such lack of wisdom amounts to an unreasonable exercise of legislative authority is interference of the judicial branch of the government justified in the protection of the rights of the citizens.
The effect of the contentions of the defendant in error is that if our construction of Section 10509-167 and Section 10509-168 is correct, these sections are in conflict. Such is not the case. Both sections appear in the chapter containing provisions for the government of executors and administrators. Section 10509-166 provides for an action by or against an executor or administrator for wrongful death.
Section 10509-167 specifically and definitely states that such action must be brought in the name of the personal representative of the deceased person "but shall be for the exclusive benefit of the surviving *Page 505 
spouse, the children and other next of kin of the decedent." It is further provided that the jury may give such damages as it may think "proportioned to the pecuniary injury resulting from such death, to the persons, respectively, for whose benefit the actionwas brought." (Italics ours.)
If the plain language used in the section needs amplification it is found most fully written out in the case of Wolf, Admr., v.Lake Erie  Western Ry. Co., 55 Ohio St. 517, 45 N.E. 708, 36 L.R.A., 812, where the court says, pages 535, 536 and 537 of the opinion:
"Shortly after the report of the Crawford case, the statute was amended so as to require the jury to give such damages as they may think proportioned to the pecuniary injury resulting from such death to the persons respectively for whose benefit such action shall be brought. This word respectively requires the jury to assess the damages for the beneficiaries distributively; that is, ascertain how much pecuniary injury each beneficiary singly has sustained, and then bring in a verdict in gross, made up of these single sums combined, the whole not to exceed ten thousand dollars.
"The Standard Dictionary defines the word `respectively' as follows: `As singly or severally considered. Singly in the order designated.' Webster defines the word `As relating to each.' The statute of Wisconsin gives the damages in such cases to the wife or husband, and in their absence to the lineal descendants and ancestors, and the court in construing the statute in Woodward v.Railway Co., 23 Wis. 400, say: `The damages must have been given in reference to the pecuniary injury and loss of the husband alone; and such is the obvious interpretation of the words in the last clause — "with reference to the injury resulting from such death to the relatives of the deceased specified in this section" — which are to be understood distributively, and not collectively, as counsel seem to suppose.' It therefore seems clear that in arriving at *Page 506 
the total amount of damages to be awarded under the statute as amended, the jury should consider the pecuniary injury to each separate beneficiary (not found guilty of contributory negligence), but return a verdict for a gross sum, which sum should be distributed among the beneficiaries not found guilty of contributory negligence. As to beneficiaries found guilty of contributory negligence, no damages should be awarded on their account, and the jury should find in its verdict which, if any, of the beneficiaries were guilty of such contributory negligence. This would no more complicate the trial than is usual in trials for torts, in which it often occurs that some are discharged, and others held liable.
"Take the case at bar, it may be that on the trial when the case gets back into the common pleas it shall appear that the father of the little boy was free from all fault or negligence, and that the mother was guilty of negligence which contributed directly to the death. In such case the jury should assess the damages, if any, which the father has sustained, and return a verdict for that amount only, and award no damages whatever for the benefit of the negligent mother.
"This construction of the statute is borne out by the latter part of section 6135 as to the distribution of the damages recovered. The damages are to be distributed `by the court making the appointment in such manner as shall be fair and equitable, having reference to the age and condition of such beneficiaries, and the laws of descent and distribution of personal estates.' It can easily be seen that a young child in a helpless condition would sustain a much greater pecuniary loss from the death of a parent, than its brother or sister of mature years, and settled in an ample and comfortable condition in life; and the jury in making up its verdict should assess more damages as to such child, than to its matured brother or sister. The court also would regard it as fair and equitable to *Page 507 
distribute to such child a sum proportioned to the loss by it sustained, having reference to its age and condition as compared with the age and condition of the other beneficiaries.
"It is therefore clear that the statute throughout is distributive in its character, and that the damage should be assessed only for the benefit of those who are not guilty of contributory negligence, and that when recovered the damages should be distributed by the probate court only among such as the verdict of the jury shall show to be entitled thereto. This throws no clog in the way of the prosecution of the action by the administrator, and awards damages to those who are without fault, and does not award those who contributed to the injury."
We can add nothing to the definite clarity of this statement.
Counsel seem to think that because the case involved the application of the claim of contributory negligence to a beneficiary, all else in the opinion is to be discarded as obiter. We consider such position unwarranted by the careful consideration given the interpretation of the words of the statute by the Supreme Court, the very same words and phrases that are herein directly involved.
The point made by the court is that the statute requires the jury to consider the beneficiaries separately, in seriatim, each for himself, and to then mass the aggregate of their total losses into one sum in their verdict. Such was the purport of the charges refused. The facts that a subsequent task is allotted to the Probate Court, that it is required to separate and allocate to the beneficiaries their proportionate and respective shares, that the legislature might have carried over the jury's allocation of loss into the Probate Court, that a beneficiary in the Probate Court may have profited when the jury had, in considering his portion of the case, concluded he should not, are all matters *Page 508 
which should have concerned the legislature, and which may still be subjects to be presented to it. That the Probate Court may reach a different conclusion under one statute than under another is no reason for vitiating the lawful and manifest purpose of that other.
We retain our conclusion that the charges should have been given, and that error intervened prejudicial to the plaintiffs in error when they were refused.
HAMILTON, P.J., and ROSS, J., concur.